3493Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed August 23, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed August 23, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3, 5-8, and 13 are amended. Claim 2 is cancelled. Claims 16-21 are newly added.
	Claims 1 and 3-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8, 11, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”).

Regarding Claim 8 (Currently Amended), Li teaches a touch-sensing module, comprising: 
a sensing unit (par 0052 Fig 2a combination of touch sensor layer 12, bonding layer 13 and metal wire 14); 
an optical unit disposed on the sensing unit (par 0052 Fig 2a polarizer 16 on touch sensor 12); and 
a flexible circuit unit connected to the sensing unit (par 0052 Fig 2a flexible circuit 15 electrically connected with the sensing unit: a flexible circuit board 15 connected to the bonding layer 13, the bonding layer 13 is connected to the touch layer 12 by a metal wire 14), wherein 
a thickness of the flexible circuit unit along a first direction is less than a thickness of the optical unit along the first direction (par 0064 Fig 2a the height of polarizer 16 in the first vertical direction is equal to the height of the flexible circuit 15 plus the pad 20, i.e. the flexible circuit 15 thickness is less than that of the polarizer 16), and 
a bottom surface of the flexible circuit unit is offset in the first direction from a bottom surface of the optical unit (par 0065 Fig 2a the flexible circuit 15 is vertically offset from the bottom surface of the polarizer 16 by the thickness of an ACF connected to [located above] the bond layer 13). 

Regarding Claim 11 (Original), Li teaches the touch-sensing module of claim 8, comprising a visible area and a peripheral area (par 0060 Fig 2a Li teaches a border light-shielded area roughly 1102 construed as a peripheral area, and thus also a non-border [and thus visible] area 1103), wherein the sensing unit defines a connecting area in the peripheral area (par 0054 Fig 2a bonding layer 13) over which the flexible circuit unit is disposed (par 0054 Fig 2a flexible printed circuit 15 is disposed on the bonding layer 13), and a filling area comprising glue is disposed between the flexible circuit unit and the sensing unit (par 0065 Fig 2a the flexible circuit 15 is connected to [located above] the bond layer 13 of the sensing unit by a thickness of an ACF/glue).

Regarding Claim 16 (New), Li teaches a touch-sensing module, comprising: 
a sensing unit (par 0052 Fig 2a combination of touch sensor layer 12, bonding layer 13 and metal wire 14); 
an optical unit disposed on the sensing unit (par 0052 Fig 2a polarizer 16 on touch sensor 12); 
a transparent cover disposed on the optical unit (par 0052 transparent cover plate 18 on polarizer 16), wherein the transparent cover, the optical unit, and the sensing unit define an accommodating space (Fig 2A defines as such); 
a flexible circuit unit disposed in the accommodating space (par 0052 Fig 2a flexible circuit 15 disposed above and electrically connected with the sensing unit, under the cover 18, and alongside the polarizer 16), wherein 
a connecting space is defined between the transparent cover and the flexible circuit unit (par 0064 Fig 2a space shown at volume of adhesive pad 20, and including adhesive 19 above the adhesive pad 20, is defined between the transparent cover 18 and the flexible circuit unit 15), and a fixing layer is disposed in the connecting space to connect the transparent cover and the flexible circuit unit (par 0064 Fig 2a adhesive pad 20 connects the transparent cover 18 and the flexible circuit unit 15 through adhesive 19); and 
a conductive connection layer disposed on the sensing unit, wherein the conductive connection layer, the optical unit, and the flexible circuit unit define a filling space (par 0065 Fig 2a the left side of flexible circuit 15, the right side of polarizer 16, and the left side of the ACF [located above] the bond layer 13 may define a filling space).

Regarding Claim 17 (New), Li teaches the touch-sensing module of claim 16, wherein a sidewall of the fixing layer is co-planar with a sidewall of the transparent cover (par 0064 Fig 2a a top sidewall of adhesive pad 20/above-adjoining adhesive 19 is co-planar with a bottom sidewall of the transparent cover 18).

Regarding Claim 20 (New), Li teaches the touch-sensing module of claim 16, wherein the optical unit comprises a polarizing layer (par 0065 Fig 2 220), and the fixing layer is disposed between the polarizing layer and the flexible circuit unit (par 0066 Fig 2 fixing layer comprising curable resin layer 230 is disposed in the filling space between the polarizing layer 220 and the flexible circuit unit 250).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”) and further in view of Kim et al. (U.S. Patent Application Publication 20180157362 A1, hereinafter “Kim”).

Regarding Claim 12 (Original), Li teaches the touch-sensing module of claim 11, wherein an adhesive layer is a transparent adhesive layer (par 0064 Fig 2a OCA layer 19). However, Li appears not to expressly teach wherein the optical unit comprises: 
a first transparent adhesive layer disposed on the sensing surface of the sensing unit in the visible area; 
a polarizing layer disposed on the first transparent adhesive layer; and 
a second transparent adhesive layer disposed on the polarizing layer.
Kim teaches wherein the optical unit comprises: 
a first transparent adhesive layer disposed on a sensing surface of the sensing unit (par 0078 Fig 7 step 730 the polarizing plate may include an adhesive tape attached on a rear surface of the polarizing plate; the polarizing plate may be attached on the touch sensor by the adhesive tape) in the visible area (par 0080 suggests the polarizing layer is disposed in the active area); 
a polarizing layer disposed on the first transparent adhesive layer (par 0078 the polarizing plate is disposed on the adhesive on its lower surface); and 
a second transparent adhesive layer disposed on the polarizing layer (par 0079 an adhesive layer is disposed on the polarizing plate; for example, the adhesive layer may be an OCA film and may be attached on a front surface of the polarizing plate).
Li and Kim are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display using optically clear adhesive layers of Li with the inclusion of the polarizing plate adhesive arrangement of Kim. The motivation would have been in order to provide cutting of several layers of components at the same time (Kim par 0083 Fig 7 740).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”) in view of Gettemy et al. (U.S. Patent Application Publication 20130009899 A1, hereinafter “Gettemy”) and further in view of Hotelling et al. (U.S. Patent Application Publication 20080165158 A1, hereinafter “Hotelling”).

Regarding Claim 13 (Currently Amended), Li teaches the touch-sensing module of claim 11, further comprising 
a conductive connection layer, wherein the conductive connection layer is disposed between the flexible circuit unit and the connecting area of the sensing unit (par 0065 Fig 2a a thickness of an ACF/glue between the flexible circuit 15 and the bond layer 13 of the sensing unit), a bottom surface of the conductive connection layer aligns with the bottom surface of the optical unit (par 0064 Fig 2a, the polarizer is described as having OCA only on a top side; as such the bottom surface of the conductive connection layer would be understood to be aligned with the bottom surface of the polarizer), a top surface of the conductive connection layer connects with the bottom surface of the flexible circuit unit (par 0065 Fig 2a the flexible circuit 15 is connected to [located above] the bond layer 13 of the sensing unit at the top surface of an ACF/glue layer).
However, Li appears not to expressly teach
a thickness from the bottom surface of the conductive connection layer to the top surface of the conductive connection layer ranges from 10% to 25% of a thickness of an accommodating space defined in part by the optical unit in the first direction.
	In a similar application, Gettemy teaches a thickness 46 of the polarizer 28 in the first direction which partially defines an accommodating space for flexible circuit 44 ranges from 0.08-0.25 mm, and the thickness of flexible circuit includes the range 0.1-0.3 mm (par 0032 Fig 2). 
In another similar application, Hotelling teaches a thickness of the conductive connection layer is 0.025 mm for a flexible circuit thickness of 0.158 mm (Fig 15 par 0088; this flexible circuit thickness within Gettemy’s thickness range).
Li Gettemy and Hotelling are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to combine the touch module with accommodating space defined at least partially by a polarizer thickness of Li with the inclusion of the polarizer thickness of Gettmy and the conductive connection layer thickness of Hotelling, to result in a thickness of the conductive connection layer 0.025 mm ranging from 10% to 25% of a thickness of the polarizer, which may be 0.25mm or less. The motivation would have been in order to provide that support pad 20 supports and spaces between the flexible circuit board 15 and the adhesive film 19 (Li par 0064).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”) in view of Abe (Japan Patent Application Publication JP 2020056951 A).

Regarding Claim 14 (Original), Li teaches the touch-sensing module of claim 8, wherein a normal direction of a sensing surface of the sensing unit is parallel to the first direction (par 0064 Fig 2a the sensing unit has a sensing surface a normal direction of which is parallel to a first, vertical direction). However, Li appears not to expressly teach and the thickness of the flexible circuit unit in the first direction ranges from 30 µm to 43 µm, or the thickness of the flexible circuit unit in the first direction ranges from 10 µm to 15 µm.
In a similar application Abe teaches the thickness of the flexible circuit unit in the first direction ranges from 30 µm to 43 µm, or the thickness of the flexible circuit unit in the first direction ranges from 10 µm to 15 µm (par 0021 Fig 3 100 the thickness L10 of the FPC board 100 is, for example, not less than 0.02 mm and not more than 0.1 mm).
Li and Abe are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Li with the inclusion of the flexible circuit thickness of Abe. The motivation would have been in order to provide a thin touch display stackup.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”) and further in view of Chang (U.S. Patent Application Publication 20150185527 A1).

Regarding Claim 18 (New), Li teaches the touch-sensing module of claim 16. However, Li appears not to expressly teach wherein the fixing layer is disposed in the filling space.
Chang teaches wherein the fixing layer is disposed in the filling space (par 0066 Fig 2 fixing layer comprising curable resin layer 230 is above the flex circuit pad area 211 and is also disposed in the filling space defined by the conductive connection layer 211, the optical unit 220, and the flexible circuit unit 250).
Li and Chang are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display with fixing layer of Li with the inclusion of the filling space arrangement of Chang. The motivation would have been in order to provide a fixing layer using an adhesive layer which may prevent an air gap from being formed between the window and the first substrate and between the window and the second substrate and may also may prevent foreign matter such as dust from penetrating into the display device (Chang par 0066).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 20210132721  A1, hereinafter “Li”) and further in view of Kwon et al. (U.S. Patent Application Publication 20180045994 A1, hereinafter “Kwon”).

Regarding Claim 19 (New), Li teaches the touch-sensing module of claim 16. However, Li appears not to expressly teach wherein the optical unit comprises a first transparent adhesive, and the fixing layer is disposed between the first transparent adhesive and the conductive connection layer.
Kwon teaches wherein the optical unit comprises a first transparent adhesive (par 0078 Fig 7 optical unit 810/710 comprises first adhesive layer 710), and the fixing layer is disposed between the first transparent adhesive and the conductive connection layer (par 0078 Fig 7 fixing layer comprising sealant 50 is disposed in a space between the first adhesive layer 710 and the conductive connection layer PP).
Li and Chang are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display with fixing layer of Li with the inclusion of the filling space arrangement of Kwon. The motivation would have been in order to seal the side surfaces of the first optical film 810, the first adhesive layer 710, and the capping layer 390 above the pad unit PP and the flexible printed circuit film 450 (Kwon par 0078).

Allowable Subject Matter
Claims 1-7, 15, and 21 are allowed.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 1:
While closest prior art Luo (20200183523 A1) and Chen (CN112256151A) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "a thickness of the flexible circuit unit in the first direction ranges from 50% to 80% of a thickness of the accommodating space in the first direction" in combination with all other limitations of the claim.
	Claims 2-7, 15, and 21 are allowed per their dependence on allowed Claim 1.

Claim 9:
While closest prior art Luo (20200183523 A1) and Chen (CN112256151A) teach portions of the limitations of Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 9, namely "the thickness of the flexible circuit unit in the first direction ranges from 50% to 80% of a thickness of an accommodating space defined in part by the optical unit in the first direction" in combination with all other limitations of the claim.

Claim 10:
While closest prior art Luo (20200183523 A1) and Chen (CN112256151A) teach portions of the limitations of Claim 10, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 10, namely "the thickness of the flexible circuit unit in the first direction ranges from 10% to 40% of a thickness of an accommodating space defined in part by the optical unit in the first direction" in combination with all other limitations of the claim.

Response to Arguments
13.	Applicant's arguments filed August 23, 2022 regarding independent Claim 1 have been fully considered and are persuasive. After further search, Claim 1 is found to be allowable. Claims 2-7, 15, and 21 are allowable per their dependence on allowable Claim 1.
Applicant's arguments regarding independent Claims 8 and 16 have been fully considered but are not persuasive. Examiner provides reasoning at the rejection paragraphs above, provided as well for dependent Claims 11-14 and 17-20.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624